Exhibit 10.1

AMENDMENT TO THE

XBOX 360 PUBLISHER LICENSING AGREEMENT

(Platinum/Classic Hits Program)

This Amendment to the Xbox 360 Publisher License Agreement (this “Amendment”) is
entered into and effective as of October 1, 2006 (the “Amendment Effective
Date”) by and between Microsoft Licensing, GP,a Nevada general partnership
(“Microsoft”), and THQ Inc. (“Publisher”), and supplements that certain Xbox 360
Publisher License Agreementbetween the parties dated as of  October 31, 2005, as
amended (the “Xbox 360 PLA”).

RECITALS

A.            Microsoft and Publisher entered into the Xbox 360 PLA to establish
the terms under which Publisher may publish video games for Microsoft’s Xbox 360
video game system.

B.            The parties now wish to amend certain terms of the Xbox 360 PLA
for Publisher’s continued manufacture and distribution of video games for the
Xbox 360.

Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and Publisher agree as follows:


1.             DEFINITIONS; INTERPRETATION


1.1           “STANDARD FPU” MEANS AN FPU OF A SOFTWARE TITLE WHICH IS NOT A
HITS FPU (DEFINED BELOW IN SECTION 2.1).


1.2           EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN THIS AMENDMENT,
CAPITALIZED TERMS SHALL HAVE THE SAME MEANINGS ASCRIBED TO THEM IN THE XBOX 360
PLA OR ITS AMENDMENTS.


1.3           THE TERMS OF THE XBOX 360 PLA ARE INCORPORATED BY REFERENCE, AND
EXCEPT AND TO THE EXTENT EXPRESSLY MODIFIED BY THIS AMENDMENT OR ANY PREVIOUS
AMENDMENTS, THE XBOX 360 PLA SHALL REMAIN IN FULL FORCE AND EFFECT AND IS HEREBY
RATIFIED AND CONFIRMED.   IN THE EVENT OF ANY CONFLICT BETWEEN THIS AMENDMENT
AND THE XBOX 360 PLA OR ANY PRIOR AMENDMENTS THERETO, THE TERMS OF THIS
AMENDMENT SHALL CONTROL.  IN THE EVENT OF ANY CONFLICT BETWEEN THIS AMENDMENT
AND THE XBOX 360 PUBLISHER GUIDE, THE TERMS OF THIS AMENDMENT SHALL CONTROL.


2.             HITS PROGRAMS


2.1           PUBLISHER MAY ELECT TO PARTICIPATE IN CERTAIN XBOX 360 PLATINUM OR
CLASSIC HITS OR PLATINUM OR CLASSIC FAMILY HITS PROGRAMS (COLLECTIVELY REFERRED
TO HEREIN AS “HITS PROGRAMS”) FOR QUALIFIED SOFTWARE TITLES (EACH UNIT OF SUCH
SOFTWARE TITLE QUALIFIED AND PARTICIPATING IN A HITS PROGRAM IS REFERRED TO
HEREIN AS A “HIT FPU”).  IF PUBLISHER ELECTS TO PARTICIPATE IN A HITS PROGRAM,
PUBLISHER MUST PROVIDE MICROSOFT A) AT LEAST **** NOTICE OF ITS INTENT TO HAVE A
CERTAIN SOFTWARE TITLE PARTICIPATE IN THE HITS PROGRAM; AND B) A COMPLETED AND
SIGNED HITS PROGRAMS ELECTION FORM IN THE FORM ATTACHED HERETO AS EXHIBIT 1 NO
LATER THAN **** PRIOR TO THE TARGETED COMMERCIAL RELEASE OF THE HIT FPU.  IF A
SOFTWARE TITLE MEETS THE APPLICABLE PARTICIPATION CRITERIA IN A PARTICULAR SALES
TERRITORY AT THE TIME OF THE TARGETED COMMERCIAL RELEASE DATE OF THE HIT FPU AND
MICROSOFT RECEIVES THE HITS PROGRAMS ELECTION FORM ON TIME, PUBLISHER IS
AUTHORIZED TO MANUFACTURE AND DISTRIBUTE HIT FPUS IN SUCH SALES TERRITORY AND AT
THE ROYALTY RATE IN TABLE 2 OF SECTION 3 OF THIS AMENDMENT APPLICABLE TO “HIT
FPUS.”  IN ORDER FOR A SOFTWARE TITLE TO QUALIFY AS A HITS FPU IN A SALES
TERRITORY, THE FOLLOWING CONDITIONS, AS APPLICABLE PER HITS PROGRAM, MUST BE
SATISFIED:


2.1.1        FOR ALL HITS PROGRAMS, THE SOFTWARE TITLE MUST HAVE BEEN
COMMERCIALLY AVAILABLE AS A STANDARD FPU IN THE APPLICABLE SALES TERRITORY FOR
AT LEAST **** BUT NOT MORE THAN ****.  NOTWITHSTANDING THE FOREGOING, A SOFTWARE
TITLE INTENDED TO QUALIFY AS A HIT FPU IN THE JAPAN OR ASIAN SALES TERRITORIES
DURING THE PERIOD STARTING ON THE AMENDMENT EFFECTIVE DATE UNTIL **** MAY
QUALIFY AFTER ****.

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

1


--------------------------------------------------------------------------------



2.1.2        TO QUALIFY AS A PLATINUM OR CLASSIC FAMILY HIT, THE SOFTWARE TITLE
MUST (I) HAVE RECEIVED AN “E,” OR, IN THE EVENT SUCH RATING IS OFFICIALLY
ADOPTED BY THE ESRB, AN “E10” RATING FROM THE ESRB; A “PEGI 3+” OR “PEGI 7+”
RATING IN EUROPE, AN “A: ALL AGES” RATING FROM CERO IN JAPAN AND/OR AN
EQUIVALENT RATING IN THE APPLICABLE SALES TERRITORY (TO THE EXTENT SOFTWARE
TITLES ARE RATED BY REGULATORY BOARDS WITHIN THE APPLICABLE SALES TERRITORY);
AND (II) BE CHARACTER BASED AND/OR APPEAL, AS DETERMINED BY MICROSOFT IN ITS
SOLE GOOD FAITH DISCRETION, TO CHILDREN 12 YEARS OF AGE AND YOUNGER. 
NOTWITHSTANDING THE FOREGOING, ANNUAL SPORTS TITLES WILL NOT QUALIFY FOR THE
PLATINUM FAMILY HITS PROGRAM.


2.1.3        IN ANY CALENDAR YEAR IN A SALES TERRITORY, PUBLISHER MAY NOT
PUBLISH MORE THAN **** SOFTWARE TITLES AS PART OF THE PLATINUM OR CLASSIC HITS
FAMILY PROGRAM.


2.1.4        AS OF THE DATE PUBLISHER WISHES TO COMMERCIALLY RELEASE THE
SOFTWARE TITLE AS A HITS FPU, PUBLISHER MUST HAVE MANUFACTURED THE FOLLOWING
MINIMUM QUANTITIES OF STANDARD FPUS OF THE SOFTWARE TITLE FOR THE APPLICABLE
TIME PERIOD, SALES TERRITORY AND HITS PROGRAM.

****

****

 

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

****

 


2.1.5        SOFTWARE TITLES IN THE EUROPEAN SALES REGION THAT HAD AN ORIGINAL
COMMERCIAL RELEASE DATE ON XBOX 360 BEFORE **** MAY QUALIFY TO JOIN THE LAUNCH
OF THE CLASSICS PROGRAM IN EUROPE IF THEY MANUFACTURED IN EXCESS OF **** AS
OPPOSED TO THE **** LISTED ABOVE.  THIS IS A ONE TIME ONLY CHOICE AND THE
PUBLISHER MUST CONFIRM ITS INTENT TO PARTICIPATE BY SUBMITTING AN EXHIBIT 1 FORM
NO LATER THAN ****.


2.2           ALL MARKETING MATERIALS FOR A HIT FPU MUST COMPLY WITH ALL
MICROSOFT BRANDING REQUIREMENTS AS MAY BE REQUIRED IN EACH SALES TERRITORY AND
PUBLISHER SHALL SUBMIT ALL SUCH MARKETING MATERIALS TO MICROSOFT FOR ITS
APPROVAL IN ACCORDANCE WITH THE XBOX 360 PLA.  NOTWITHSTANDING THE FOREGOING,
ALL HIT FPUS MUST COMPLY WITH THE BASIC BRANDING AND OTHER REQUIREMENTS FOR
MARKETING MATERIALS SET FORTH IN THE XBOX 360 PUBLISHER GUIDE.


2.3           THE HIT FPU VERSION MUST BE THE SAME OR SUBSTANTIALLY EQUIVALENT
TO THE STANDARD FPU VERSION OF THE SOFTWARE TITLE.  PUBLISHER MAY MODIFY OR ADD
ADDITIONAL CONTENT OR FEATURES TO THE HIT FPU VERSION OF THE SOFTWARE TITLE
(E.G., DEMOS OR GAME PLAY CHANGES) SUBJECT TO MICROSOFT’S REVIEW AND APPROVAL,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, AND PUBLISHER ACKNOWLEDGES
THAT ANY SUCH MODIFICATIONS OR ADDITIONS MAY REQUIRE THE SOFTWARE TITLE TO BE
RE-CERTIFIED AT PUBLISHER’S EXPENSE.


2.4           PUBLISHER ACKNOWLEDGES THAT MICROSOFT MAY CHANGE ANY OF THE
QUALIFICATIONS FOR PARTICIPATION IN A HIT PROGRAM UPON **** ADVANCED WRITTEN
NOTICE TO PUBLISHER.


3.             NEW ROYALTY TABLES


3.1           THE ROYALTY RATE TABLES IN SECTION 1 OF EXHIBIT A OF THE XBOX 360
PLA ARE HEREBY REPLACED BY THE FOLLOWING:

****

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

2


--------------------------------------------------------------------------------


For purposes of clarification, none of the other royalty provisions of the Xbox
360 PLA are changed by this Amendment.  The addition of the “Hits FPU” row in
Table 1 above establishes the allowed Wholesale Price for each Sales Territory
(except ****, which has a Suggested Retail Price) at which the Publisher may
sell a Hit FPU.  If Publishers desires to sell a Hit FPU for a higher Wholesale
or Suggested Retail Price, then that Software Title will not qualify as a Hit
FPU and the Publisher must choose **** royalty rate.  The addition of the “Hits
FPU” row in Table 2 above establishes the royalty rate for Hit FPUs manufactured
in the three Manufacturing Regions.


4.             ASIA SIMSHIP PROGRAM

Section 4 of Exhibit 1 to the Xbox 360 PLA, is hereby deleted in its entirety
and replaced by the following:

The purpose of this program is to encourage Publisher to release Japanese, North
American or European FPUs, that have been multi-region signed to run on NTSC-J
boxes (hereinafter collectively referred to as “Simship Titles”), in Hong Kong,
Singapore and Taiwan (referred to as “Simship Territory”) at the same time as
Publisher releases the Software Title in the Japan, European and/or North
American Sales Territories.  In order for a Software Title to qualify as a
Simship Title, Publisher must release the Software Title in the Simship
Territory on the same date as the Commercial Release date of such Software Title
in the Japan, European and/or North American Sales Territories, wherever the
Software Title was first Commercially Released (referred to as “Original
Territory”).  To the extent that a Software Title qualifies as a Simship Title,
the applicable royalty tier (under Section 1.b of this Exhibit 1 above) and Unit
Discount (under Section 1.d of this Exhibit 1 above) is determined as if all
FPUs of such Software Title manufactured for distribution in both the Original
Territory and the Simship Territory were manufactured for distribution in the
Original Territory.  For example, if a Publisher initially manufactures **** of
a Software Title for the Japan Sales Territory and simships **** of those units
to the Simship Territory, the royalty fee for all of the FPUs is determined by
****.  In this example, Publisher would also receive a **** Unit Discount on
**** units for having exceeded the Unit Discount level specified in Section 1. d
of this Exhibit 1 above applicable to the Japan Sales Territory.  Publisher must
provide Microsoft with written notice of its intention to participate in the
Asian Simship Program with respect to a particular Software Title at least ****
prior to manufacturing any FPUs it intends to qualify for the program.  In its
notice, Publisher shall provide all relevant information, including total number
of FPUs to be manufactured, number of FPUs to be simshipped into the Simship
Territory, date of simship, etc.  Publisher remains responsible for complying
with all relevant import, distribution and packaging requirements as well as any
other applicable requirements set forth in the Xbox 360 Publisher Guide.


5.             NORTH AMERICAN SALES TERRITORY

Chile is hereby added to the definition of the North American Sales Territory.


6.             SELLING FPUS ACROSS SALES TERRITORIES

For the purpose of clarification, Publisher may not sell FPUs in a certain Sales
Territory that were manufactured and paid for at a different royalty tier than
the royalty tier selected for that Sales Territory.  For example, if Publisher
were to manufacture FPUs for sale in the Asian Sales Territory, where it has
selected and paid **** royalties, Publisher could not sell those FPUs in the
European Sales Territory where it had selected a **** royalty rate.  In other
words, a Publisher may only sell FPUs in a Sales Territory for which it paid the
royalty rate that was selected for that Sales Territory.

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date.

MICROSOFT LICENSING, GP

 

THQ INC.

 

 

 

 

 

 

By (sign)

 

By (sign)

 

 

 

Name (Print)

 

Name (Print)

 

 

 

Title

 

Title

 

 

 

Date (Print mm/dd/yy)

 

Date (Print mm/dd/yy)

 

4


--------------------------------------------------------------------------------


EXHIBIT 1

XBOX 360 HITS PROGRAMS ELECTION FORM

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.

NOTES:

·                  THIS FORM MUST BE SUBMITTED BY A PUBLISHER AT LEAST ****.

·                 A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY IN
WHICH THE PUBLISHER WISHES TO PUBLISH A SOFTWARE TITLE AS PART OF A HITS PROGRAM
AND FOR EACH HITS PROGRAM.

1)    Publisher Name:

 

 

 

2)   Xbox 360 Software Title Name:

 

 

 

3)   XMID Number:

 

 

 

4)   Hits Program (circle one)

 

 

 



Platinum Hits

 

Platinum Family Hits

 

Classic Hits

 

Classic Family Hits

 

 

5)   Sales Territory for which Publisher wants to publish the Software Title as
a Hit FPU (check one):

 

 

 

North American Sales Territory

 

Japan Sales Territory

 

European Sales Territory

 

Asian Sales Territory

 

 

6)   Date of Commercial Release of Software Title in applicable Sales Territory:

 

 

 

7)   Number of Standard FPUs manufactured to date for the Software Title in the
applicable Sales Territory:

 

 

 

8)   Projected Commercial Release date of Software Title in the applicable Sales
Territory as part of Hits Program:

 

 

 

9)   Manufacturing Region for Hit FPUs (circle one):        North
American           European                   Asian

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 



By (sign)

 

 

 

Name, Title (Print)

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

Date (Print mm/dd/yy)

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

5


--------------------------------------------------------------------------------